Exhibit 10.18

 

LOGO [g725400ex10_18logoa.jpg]

****** indicates material that has been omitted pursuant to a request for
confidential treatment. The omitted material has been filed separately with the
U.S. Securities and Exchange Commission.

MULTI-YEAR REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

EFFECTIVE: JUNE 1, 2014

ISSUED TO

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

Including any and/or all companies that are or may hereafter become affiliated
therewith,

subject to prior agreement of Reinsurer to include any affiliates

 

LOGO [g725400ex10_18logob.jpg]



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

MULTI-YEAR REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

TABLE OF CONTENTS

 

ARTICLE 1

  

BUSINESS COVERED

     1   

ARTICLE 2

  

TERM

     1   

ARTICLE 3

  

CONCURRENCY OF CONDITIONS

     2   

ARTICLE 4

  

RATE AND PREMIUM

     3   

ARTICLE 5

  

LOSS NOTICES AND SETTLEMENTS

     5   

ARTICLE 6

  

ACCESS TO RECORDS

     5   

ARTICLE 7

  

AGENCY

     6   

ARTICLE 8

  

ARBITRATION

     6   

ARTICLE 9

  

COLLATERAL

     7   

ARTICLE 10

  

COLLATERAL RELEASE

     8   

ARTICLE 11

  

CONFIDENTIALITY

     8   

ARTICLE 12

  

CURRENCY

     10   

ARTICLE 13

  

ENTIRE AGREEMENT

     10   

ARTICLE 14

  

ERRORS AND OMISSIONS

     10   

ARTICLE 15

  

FEDERAL EXCISE TAX

     10   

ARTICLE 16

  

GOVERNING LAW

     11   

ARTICLE 17

  

INSOLVENCY

     11   

 

LOGO [g725400ex10_18logob.jpg]

ARP-HCI-02-RPP-202-14

DOC: June 12, 2014



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

ARTICLE 18

  

LATE PAYMENTS

     12   

ARTICLE 19

  

LIMITED RECOURSE AND BERMUDA REGULATIONS

     13   

ARTICLE 20

  

NON-WAIVER

     14   

ARTICLE 21

  

NOTICES AND AGREEMENT EXECUTION

     14   

ARTICLE 22

  

OFFSET

     15   

ARTICLE 23

  

SERVICE OF SUIT

     15   

ARTICLE 24

  

SEVERABILITY

     16   

ARTICLE 25

  

TAXES

     16   

ARTICLE 26

  

INTERMEDIARY

     16   

ATTACHMENTS

Schedule A

Schedule B

Trust Agreement

 

LOGO [g725400ex10_18logob.jpg]

ARP-HCI-02-RPP-202-14

DOC: June 12, 2014



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

MULTI-YEAR REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

(hereinafter called the “Contract”)

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

Including any and/or all companies that are or may hereafter become affiliated
therewith,

subject to prior agreement of Reinsurer to include any affiliates

(hereinafter called the “Reinsured”)

by

THE SUBSCRIBING REINSURER(S) SPECIFIED IN THE INTERESTS AND LIABILITIES
AGREEMENT

ATTACHED TO THIS CONTRACT

(hereinafter called, with other participants, the “Reinsurer”)

ARTICLE 1

BUSINESS COVERED

By this Contract the Reinsurer agrees to indemnify the Reinsured for 100% of any
net reinstatement premium which the Reinsured pays or becomes liable to pay
under the provisions of any excess layer of the Reinsured’s Multi-Year
Catastrophe Excess of Loss Reinsurance Contract, effective June 1, 2014
(hereinafter referred to as the “Original Contract”), subject to the terms,
conditions and limitations hereinafter set forth.

ARTICLE 2

TERM

 

1. This Contract shall become effective at 12:01 a.m., Local Standard Time,
June 1, 2014, with respect to reinstatement premium payable by the Reinsured
under the provisions of the Original Contract, and shall remain in force until
12:01 a.m., Local Standard Time, June 1, 2016. “Local Standard Time” as used
herein shall be defined as the local standard time at the location where the
Loss Occurrence commences.

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 1



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

2. Notwithstanding the provisions of paragraph (1) above, the Reinsured may
reduce or terminate a Reinsurer’s percentage share in this Contract at any time
by giving written notice to the Reinsurer in the event any of the following
circumstances occur. The effective date of reduction or termination shall be the
date selected by the Reinsured, which may be a date that is retroactively
applied to the date of public announcement for subparagraph (a) below or upon
discovery for subparagraph (b) below, subject to the condition that such
selected date must be the last day of a calendar month:

 

  a. A State Insurance Department or other legal authority has ordered the
Reinsurer to cease writing business; or

 

  b. The Reinsurer has reinsured its entire liability under this Contract
without the Reinsured’s prior written consent, except that this provision shall
not apply to any intercompany reinsurance or intercompany pooling arrangements
entered into by the Reinsurer.

 

3. If the Reinsured elects to terminate this Contract in accordance with the
provisions of paragraph (2) above, the premium due hereunder shall be prorated
based on the Reinsurer’s period of participation under this Contract and shall
be due as promptly as possible following determination of the final adjusted
reinsurance premium paid by the Reinsured under the Original Contract.

 

4. The Reinsurer may immediately terminate this Contract by giving 10 days’
written notice to the Reinsured in the event the Reinsured fails to remit any
premium installment payment due in accordance with the provisions of the Rate
and Premium Article.

 

5. The Reinsurer may terminate this Contract at the end of any Contract Year by
giving written notice to the Reinsured in the event any of the following
circumstances occur:

 

  a. The Reinsured has become insolvent or has been placed into liquidation,
receivership, supervision, administration, winding-up or under a scheme of
arrangement or similar proceedings (whether voluntary or involuntary), or
proceedings have been instituted against the Reinsured for the appointment of a
receiver, liquidator, rehabilitator, supervisor, administrator, conservator or
trustee in bankruptcy, or other agent known by whatever name, to take possession
of its assets or control of its operations; or

 

  b. A change of control and/or sale of the Reinsured.

ARTICLE 3

CONCURRENCY OF CONDITIONS

 

1. It is agreed that this Contract will follow those terms, conditions,
exclusions, definitions, warranties and settlements of the Reinsured under the
Original Contract, including any addenda thereto, which are not inconsistent
with the provisions of this Contract.

 

2. The Reinsured shall advise the Reinsurer of any material changes in the
Original Contract which may affect the liability of the Reinsurer under this
Contract.

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 2



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

ARTICLE 4

RATE AND PREMIUM

 

1. As regards to Contract Year 1:

 

  a. As premium for the reinsurance coverage provided by this Contract, the
Reinsured shall pay the Reinsurer the greater of the amount, shown as “RPP
Annual Minimum Premium” in Schedule A attached to and forming part of this
Contract, or the product of the following:

 

  i. “RPP Factor” for the corresponding excess layer as shown in Schedule A
attached to and forming part of this Contract; times

 

  ii. The Final Adjusted Rate on Line for the corresponding excess layer; times

 

  iii. The final adjusted reinsurance premium for the corresponding excess layer
of the Original Contract for the applicable Contract Year (subject to the
minimum premium under the Original Contract, if applicable).

“Final Adjusted Rate on Line” as used herein shall be defined as the final
adjusted premium paid for the corresponding excess layer of the Original
Contract for the applicable Contract Year divided by the Reinsurer’s limit of
liability, shown as “Reinsurer’s Per Occurrence Limit” for the corresponding
excess layer in Schedule A attached to and forming part of the Original
Contract.

 

  b. The Reinsured shall pay the Reinsurer an annual deposit premium, shown as
“RPP Annual Deposit Premium” in Schedule A attached hereto, payable in
installment amounts and at the dates set forth in the “RPP Deposit Payment
Schedule” for each excess layer in Schedule A attached hereto. No deposit
premium shall be due to a Reinsurer hereunder until that Reinsurer has executed
its Interests and Liabilities Agreement attached to and forming part of this
Contract. Further, if this Contract is terminated, no deposit premium
installments shall be due after the effective date of termination.

 

  c. On or before April 1, 2015, the Reinsured shall provide a report to the
Reinsurer setting forth the premium due hereunder, computed in accordance with
paragraph (a) above, and any amount due either party shall be remitted promptly.

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 3



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

2. As regards to Contract Year 2:

 

  a. As premium for the reinsurance coverage provided by this Contract, the
Reinsured shall pay the Reinsurer the greater of the amount, shown as “RPP
Annual Minimum Premium” in Schedule B attached to and forming part of this
Contract, or the product of the following:

 

  i. “RPP Factor” for the corresponding excess layer as shown in Schedule B
attached to and forming part of this Contract; times

 

  ii. The Final Adjusted Rate on Line for the corresponding excess layer; times

 

  iii. The final adjusted reinsurance premium for the corresponding excess layer
of the Original Contract for the applicable Contract Year (subject to the
minimum premium under the Original Contract, if applicable).

“Final Adjusted Rate on Line” as used herein shall be defined as the final
adjusted premium paid for the corresponding excess layer of the Original
Contract for the applicable Contract Year divided by the Reinsurer’s limit of
liability, shown as “Reinsurer’s Per Occurrence Limit” for the corresponding
excess layer in Schedule B attached to and forming part of the Original
Contract.

 

  b. The Reinsured shall pay the Reinsurer an annual deposit premium, shown as
“RPP Annual Deposit Premium” in Schedule B attached hereto, payable in
installment amounts and at the dates set forth in the “RPP Deposit Payment
Schedule” for each excess layer in Schedule B attached hereto. Further, if this
Contract is terminated, no deposit premium installments shall be due after the
effective date of termination.

 

  c. On or before April 1, 2016, the Reinsured shall provide a report to the
Reinsurer setting forth the premium due hereunder, computed in accordance with
paragraph (a) above, and any amount due either party shall be remitted promptly.

 

3. “Contract Year” as used herein shall be defined as each 12-month period
beginning June 1 during the Term of this Contract. “Contract Year 1” shall be
defined as the period from 12:01 a.m., Local Standard Time, June 1, 2014 through
12:01 a.m., Local Standard Time, June 1, 2015. “Contract Year 2” shall be
defined as the period from 12:01 a.m., Local Standard Time, June 1, 2015 through
12:01 a.m., Local Standard Time, June 1, 2016.

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 4



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

ARTICLE 5

LOSS NOTICES AND SETTLEMENTS

 

1. Whenever reinstatement premium settlements are made by the Reinsured under
any excess layer of the Original Contract, the Reinsured shall notify the
Reinsurer.

 

2. All reinstatement premium settlements made by the Reinsured under the
Original Contract, provided they are within the terms of the Original Contract
and within the terms of this Contract, shall be binding upon the Reinsurer, and
the Reinsurer agrees to pay all amounts for which it may be liable upon receipt
of reasonable evidence of the amount paid (or scheduled to be paid within 14
days) by the Reinsured.

 

3. As promptly as possible after the end of each Contract Quarter, the Reinsured
shall report to the Reinsurer its reinstatement premiums paid during the
Contract Quarter and its outstanding loss reserves (being the sum of all
reinstatement premiums paid by the Reinsured under the Original Contract but not
yet recovered from the Reinsurer, plus the Reinsured’s reserves for
reinstatement premiums due under the Original Contract, if any) as of the end of
the Contract Quarter on any reinstatement premiums reported to the Reinsurer in
accordance with paragraph (1) above. This paragraph shall not apply to any
Contract Quarter in which there were no loss payments subject to this Contract.

 

4. “Contract Quarter” as used herein shall mean the period from June 1, 2014
through August 31, 2014, both days inclusive, and each respective three-month
period (or portion thereof) thereafter during the term of this Contract.

ARTICLE 6

ACCESS TO RECORDS

The Reinsurer or its designated representatives shall have access to the books
and records of the Reinsured on matters relating to this reinsurance at all
reasonable times, at the location where such books and records are maintained in
the ordinary course of business, for the purpose of obtaining information
concerning this Contract or the subject matter thereof. Notification of a
request for inspection of records shall be sent to the Reinsured by the
Reinsurer in written form, and shall normally be given four weeks in advance.
Notwithstanding the above, the Reinsurer shall not have any right of access to
the records of the Reinsured if it is not current in all undisputed payments due
the Reinsured.

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 5



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

ARTICLE 7

AGENCY

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

ARTICLE 8

ARBITRATION

 

1. As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Reinsured, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Underwriters at Lloyd’s. In the event that either party should fail to choose
an Arbiter within 30 days following a written request by the other party to do
so, the requesting party may choose two Arbiters who shall in turn choose an
Umpire before entering upon arbitration. If the two Arbiters fail to agree upon
the selection of an Umpire within 30 days following their appointment, the two
Arbiters shall request the American Arbitration Association to appoint the
Umpire. If the American Arbitration Association fails to appoint the Umpire
within 30 days after it has been requested to do so, either party may request a
justice of a Court of general jurisdiction of the state in which the arbitration
is to be held to appoint the Umpire.

 

2. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire. The Arbiters shall consider this Contract
as an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 6



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

3. If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this Article
and communications shall be made by the Reinsured to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

 

4. Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

 

5. Any arbitration proceedings shall take place in Tampa, Florida; however, the
location may be changed if mutually agreed upon by the parties of this Contract.
Notwithstanding the location of arbitration, all proceedings pursuant hereto
shall be governed by the law of the State of Florida.

ARTICLE 9

COLLATERAL

 

1. As promptly as possible following execution of this Contract, the Reinsurer
(as Grantor) shall enter into a Trust Agreement (the “Trust Agreement”) with the
Reinsured (as Beneficiary) and the trustee, pursuant to which the Reinsurer
shall provide collateral in the form of eligible Assets deposited and held in a
Trust Account, with such Assets for Contract Year 1 having a market value
greater than or equal to $2,506,625 (the “Collateral,” which is not subject to
the percentage share as expressed in the Interests and Liabilities Agreement
attached hereto), less unpaid premium (net of brokerage and applicable Federal
Excise Tax). It is understood that deposit premium paid in accordance with the
Rate and Premium Article shall be deposited into the Trust Account.

 

2. The Reinsured agrees that if the Reinsurer makes payment(s) to the Reinsured
under this Contract, the Reinsurer may withdraw Assets from the Trust Account,
reducing the market value of Assets in the Trust Account to an amount at least
equal to the unused Reinsurance Limit, in accordance with the provisions of the
Trust Agreement.

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 7



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

3. The Trust Fund may be drawn upon by the Reinsured at any time and the Assets
may be used at the Reinsured’s option in accordance with the provisions of
Section 2 of the Trust Agreement.

 

4. Except as provided in the Collateral Release Article, the Reinsured agrees to
release the Assets in the Trust Account required under this Article as promptly
as provided in the Trust Agreement.

ARTICLE 10

COLLATERAL RELEASE

 

1. At the expiration or termination of this Contract, if the Trust has not yet
been terminated, the Reinsured shall calculate on a monthly basis, how much, if
any, of the collateral shall be released from the Trust.

 

2. Notwithstanding the aforementioned, at December 31, 2015, the parties agree
to consider the release of collateral. The intention is to release collateral
for all limits for which there is essentially no possibility of reinstatement
premium protection from past or future events before the expiration of this
Contract. All collateral securing what the parties agree are unreachable limits
will be released within three business days.

 

3. Thirty-six months following the expiration of this Contract, the Reinsurer
shall have the option to commute this Contract by sending the Reinsured written
notice thereof. In such event, the Reinsurer shall pay to the Reinsured an
amount equal to the reinstatement premium reserves hereunder, as estimated by
the Reinsured, which would be recoverable hereunder. Upon the Reinsurer’s
payment of such amount, both parties shall be completely released from all
liability under this Contract, whether known or unknown.

ARTICLE 11

CONFIDENTIALITY

 

1. The Reinsurer hereby acknowledges that the terms and conditions of this
Contract, any materials provided in the course of audit or inspection and any
documents, information and data provided to it by the Reinsured, whether
directly or through an authorized agent, in connection with the placement and
execution of this Contract (hereinafter referred to as “Confidential
Information”) are proprietary and confidential to the Reinsured. Confidential
Information shall not include documents, information or data that the Reinsurer
can show:

 

  a. Are publicly available or have become publicly available through no
unauthorized act of the Reinsurer;

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 8



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

  b. Have been rightfully received from a third person without obligation of
confidentiality; or

 

  c. Were known by the Reinsurer prior to the placement of this Contract without
an obligation of confidentiality.

 

2. Absent the written consent of the Reinsured, the Reinsurer shall not disclose
any Confidential Information to any third parties, including any affiliated
companies, except:

 

  a. When required by retrocessionaires subject to the business ceded to this
Contract;

 

  b. When required by regulators performing an audit of the Reinsurer’s records
and/or financial condition;

 

  c. When required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business; or

 

  d. When required by attorneys or arbitrators in connection with an actual or
potential dispute hereunder.

Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.

 

3. Notwithstanding the above, in the event the Reinsurer is required by court
order, other legal process or any regulatory authority to release or disclose
any or all of the Confidential Information, the Reinsurer agrees to provide the
Reinsured with written notice of same at least 10 days prior to such release or
disclosure and to use its best efforts to assist the Reinsured in maintaining
the confidentiality provided for in this Article.

 

4. The provisions of this Article shall extend to the officers, directors and
employees of the Reinsurer and its affiliates, and shall be binding upon their
successors and assigns.

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 9



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

ARTICLE 12

CURRENCY

 

1. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

2. Amounts paid or received by the Reinsured in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Reinsured.

ARTICLE 13

ENTIRE AGREEMENT

 

1. This Contract and any related trust agreement, Letter of Credit and/or
special acceptance, shall constitute the entire agreement between the parties
hereto with respect to the business being reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract.

 

2. Any change or modification to this Contract shall be null and void unless
made by an addendum and signed by the parties hereto.

ARTICLE 14

ERRORS AND OMISSIONS

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

ARTICLE 15

FEDERAL EXCISE TAX

 

1. The Reinsurer has agreed to allow, for the purpose of paying the Federal
Excise Tax, the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.

 

2. In the event of any return of premium becoming due hereunder, the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Reinsured or its agent should take steps to recover the tax from the United
States Government.

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 10



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

ARTICLE 16

GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation in accordance with the laws of the State of Florida, exclusive of
the rules with respect to conflicts of law; however, with respect to credit for
reinsurance, the applicable rules of all states shall apply.

ARTICLE 17

INSOLVENCY

 

1. If more than one reinsured company is included within the definition of
“Reinsured” hereunder, this Article shall apply individually to each such
company.

 

2.

In the event of the insolvency of one or more of the reinsured companies, this
reinsurance shall be payable directly to the Reinsured or to its liquidator,
receiver, conservator or statutory successor, with reasonable provision for
verification, on the basis of the liability of the Reinsured or on the basis of
claims filed and allowed in the liquidation proceeding, whichever may be
required by applicable statute, without diminution because of the insolvency of
the Reinsured or because the liquidator, receiver, conservator or statutory
successor of the Reinsured has failed to pay all or a portion of any claim. It
is agreed, however, that the liquidator, receiver, conservator or statutory
successor of the Reinsured shall give written notice to the Reinsurer of the
pendency of a claim against the Reinsured indicating the policy or bond
reinsured which claim would involve a possible liability on the part of the
Reinsurer within a reasonable time after such claim is filed in the conservation
or liquidation proceeding or in the receivership, and that during the pendency
of such claim, the Reinsurer may investigate such claim and interpose, at its
own expense, in the proceeding where such claim is to be adjudicated, any
defense or defenses that it may deem available to the Reinsured or its
liquidator, receiver, conservator or statutory successor. The expense thus
incurred by the Reinsurer shall be chargeable, subject to the

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 11



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

  approval of the court, against the Reinsured as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the Reinsured solely as a result of the defense undertaken
by the Reinsurer.

 

3. Where two or more Reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the Reinsured.

 

4. It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the Reinsured or to its
liquidator, receiver or statutory successor, except as provided by
Section 4118(a) of the New York Insurance Law or except (1) where this Contract
specifically provides another payee or other party as more specifically limited
by any statute or regulation applicable hereto, of such reinsurance in the event
of the insolvency of the Reinsured or (2) where the Reinsurer with the consent
of the direct insured or insureds has assumed such Policy obligations of the
Reinsured as direct obligations of the Reinsurer to the payees under such
Policies and in substitution for the obligations of the Reinsured to such
payees. However, the exceptions provided in (1) and (2) above shall apply only
to the extent that applicable statutes or regulations specifically permit such
exceptions.

ARTICLE 18

LATE PAYMENTS

 

1. The interest penalties provided for in this Article shall apply to the
Reinsurer or to the Reinsured in the following circumstances:

 

  a. Payments due from the Reinsurer to the Reinsured shall have as a due date
the date on which the agreed proof of loss is received by the Reinsurer, and
shall be overdue 30 days thereafter. Payment to the Intermediary is deemed to be
payment to the Reinsured for purposes of this Article.

 

  b. Payments due from the Reinsured to the Reinsurer shall have as a due date
the date specified in this Contract. Payments shall be overdue 30 days
thereafter. Premium adjustments shall be overdue 30 days following the due date
set forth under the terms of this Contract.

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 12



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

  c. The Reinsured shall provide a copy of the original insured’s proof of loss,
and a copy of the claim adjuster’s report(s) or other evidence of
indemnification for losses exceeding the excess limit on an incurred basis. If,
subsequent to receipt of this evidence, the information contained therein is
insufficient or not in accordance with the contractual conditions, then the
payment due date as defined in subparagraph (a) shall be deemed to be the date
upon which the Reinsurer received additional information necessary to approve
payment of the claim or the claim is presented in an acceptable manner. Interest
as stipulated in subparagraph (d) shall be payable should a disputed claim be
ultimately settled and if the period set out in subparagraph (a) is exceeded,
but only to the extent that the final loss payment exactly tracks with the
original proof of loss.

 

  d. Overdue amounts shall bear simple interest from the overdue date at the
90-day United States Treasury Bill rate set forth by the Federal Reserve Board
for the first Monday of the calendar month in which the amount becomes overdue,
as published in the Federal Reserve Statistical Release. If the interest
generated for 100% in respect of any overdue payment as outlined in subparagraph
(a) or (b) is $500 or less, then the interest penalty shall be waived.

 

  e. For the purposes of this Article, reinsuring Underwriters at Lloyd’s shall
be viewed as one entity. The provisions set forth herein shall not be applicable
until the creditor party shall have manifested to the debtor party its intent to
invoke the terms of this Article.

ARTICLE 19

LIMITED RECOURSE AND BERMUDA REGULATIONS

 

1. The liability of the Reinsurer for the performance and discharge of all of
its obligations, however they may arise, in relation to this Contract (together
“Obligations” for purposes of this Article), shall be limited to and payable
solely from the proceeds of realization of the assets of the Trust Fund
established in accordance with this Contract, and accordingly there shall be no
recourse to any other assets of the Blue Water Re Master Fund Ltd., whether or
not allocated to any other separate account or the general account of the Blue
Water Re Master Fund Ltd. In the event that the proceeds of realization of the
assets of the Trust Fund are insufficient to meet all Obligations, any
Obligations remaining after the application of such proceeds shall be
extinguished, and the Reinsured undertakes in such circumstances to take no
further action against the Reinsurer in respect of any such Obligations. In
particular, neither the Reinsured nor any party acting on its behalf shall
petition or take any steps for the winding up or receivership of the Reinsurer
or the Blue Water Re Master Fund Ltd.

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 13



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

2. Notwithstanding any matter referred to herein, the Reinsured understands and
accepts that the Reinsurer acts on behalf of one or more separate accounts of
the Blue Water Re Master Fund Ltd. and that all corporate matters relating to
the creation of the Reinsurer, capacity of the Reinsurer, operation and
liquidation of the Reinsurer and any matters relating to the Reinsurer thereof
shall be governed by, and construed in accordance with, the laws of Bermuda. The
Reinsured has had the opportunity to take advice and to obtain all such
additional information that it considers necessary to evaluate the terms,
conditions and risks of entering into this Contract with the Reinsurer.

ARTICLE 20

NON-WAIVER

The failure of the Reinsured or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights or remedies contained herein nor stop either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such rights or remedies in the future.

ARTICLE 21

NOTICES AND AGREEMENT EXECUTION

 

1. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.

 

2. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:

 

  a. Paper documents with an original ink signature;

 

  b. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 14



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

  c. Electronic records with an electronic signature made via an electronic
agent. For the purposes of this Contract, the terms “electronic record,”
“electronic signature” and “electronic agent” shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.

 

3. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.

ARTICLE 22

OFFSET

The Reinsured and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, Loss Adjustment
Expenses or salvages due from one party to the other under this Contract or
under any other reinsurance agreement heretofore or hereafter entered into
between the Reinsured and the Reinsurer, whether acting as assuming reinsurer or
as ceding company; provided, however, that in the event of the insolvency of a
party hereto, offsets shall only be allowed in accordance with applicable
statutes and regulations.

ARTICLE 23

SERVICE OF SUIT

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory, or District of the United
States where authorization is required by insurance regulatory authorities.)

 

1. This Article will not be read to conflict with or override the obligations of
the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

 

2.

In the event the Reinsurer fails to pay any amount claimed to be due hereunder
or fails to otherwise perform its obligations hereunder, the Reinsurer, at the
request of the Reinsured, will submit to the jurisdiction of a court of
competent jurisdiction within the United States. Nothing in this Article
constitutes or should be understood to constitute a waiver of the Reinsurer’s
rights to commence an action in any court of competent jurisdiction in the
United States, to remove an action to a United States District Court, or to

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 15



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

  seek a transfer of a case to another court as permitted by the laws of the
United States or of any state in the United States. The Reinsurer, once the
appropriate court is accepted by the Reinsurer or is determined by removal,
transfer or otherwise, as provided for above, will comply with all requirements
necessary to give said court jurisdiction and, in any suit instituted against
any of the Reinsurers upon this Contract, will abide by the final decision of
such court or of any Appellate Court in the event of an appeal.

 

3. Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his or her successor
or successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Reinsured or any beneficiary hereunder arising out of this Contract.

ARTICLE 24

SEVERABILITY

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

ARTICLE 25

TAXES

In consideration of the terms under which this Contract is issued, the Reinsured
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

ARTICLE 26

INTERMEDIARY

Advocate Reinsurance Partners, LLC is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder. All communications
(including, but not limited to, notices, statements, premium, return premium,
commissions, taxes, losses, Loss Adjustment Expense,

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 16



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

salvages and loss settlements) relating thereto shall be transmitted to the
Reinsured or the Reinsurer through Advocate Reinsurance Partners, LLC, 2501
North Harwood Street, Suite 1250, Dallas, TX 75201. Payments by the Reinsured to
the Intermediary shall be deemed to constitute payment to the Reinsurer.
Payments by the Reinsurer to the Intermediary shall be deemed to constitute
payment to the Reinsured only to the extent that such payments are actually
received by the Reinsured.

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Page 17



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

SCHEDULE A

MULTI-YEAR REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

 

Contract Year 1

   Excess
Layer 3      Excess
Layer 4  

Reinsurer’s Per Occurrence Limit in Original Contract

   $ 122,000,000       $ 54,600,000   

RPP Factor

     *******         *******   

RPP Annual Deposit Premium

   $ *******       $ *******   

RPP Annual Minimum Premium

   $ *******       $ *******   

RPP Deposit Payment Schedule:

     

June 1, 2014

   $ *******       $ *******   

January 1, 2015

   $ ******* *       $ ******* *   

 

* plus applicable adjustment per Rate and Premium Article

The figures listed above are at 100% for each excess layer and shall apply to
each Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Schedule A



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

SCHEDULE B

MULTI-YEAR REINSTATEMENT PREMIUM PROTECTION REINSURANCE CONTRACT

EFFECTIVE: JUNE 1, 2014

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY, INC.

TAMPA, FLORIDA

 

Contract Year 2

   Excess
Layer 3   Excess
Layer 4

Reinsurer’s Per Occurrence Limit in Original Contract

   Per below definition
(1)   Per below definition
(4)

RPP Factor

   *******   *******

RPP Annual Deposit Premium

   Per below definition
(2)   Per below definition
(5)

RPP Annual Minimum Premium

   Per below definition
(3)   Per below definition
(6)

RPP Deposit Payment Schedule:

    

June 1, 2015

    

January 1, 2016

    

 

* plus applicable adjustment per Rate and Premium Article

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Schedule B



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

EXCESS LAYER 3

 

1. “Reinsurer’s Per Occurrence Limit in Original Contract” for Excess Layer 3
shall be defined as:

 

  a. An Exhaustion Point equal to the Deemed FHCF Coverage retention for
Contract Year 2 per the provisions of paragraph (2) of the Florida Hurricane
Catastrophe Fund Article of the Original Contract; less

 

  b. The Reinsured’s Retention in Original Contract, defined as the greater of:

 

  i. $82,000,000; or

 

  ii. The retention plus limit of the Reinsured’s Working Layer Catastrophe
Excess of Loss Reinsurance Contract, contract year effective June 1, 2015.

 

2. “RPP Annual Deposit Premium” shall be defined as the Reinsurer’s Per
Occurrence Limit in Original Contract per (1) above, multiplied by the square of
*******%, multiplied by the RPP Factor in this Schedule B for Excess Layer 3.

 

3. “RPP Annual Minimum Premium” shall be defined as *******% of the RPP Annual
Deposit Premium per (2) above.

EXCESS LAYER 4

 

4. “Reinsurer’s Per Occurrence Limit in Original Contract” for Excess Layer 4
shall be defined as 10% of the Deemed FHCF Coverage limit (not reduced for
*******% placement) for Contract Year 2 per the provisions of paragraph (2) of
the Florida Hurricane Catastrophe Fund Article of the Original Contract.

 

5. “RPP Annual Deposit Premium” shall be defined as the Reinsurer’s Per
Occurrence Limit in Original Contract per (4) above, multiplied by the square of
*******%, multiplied by the RPP Factor in this Schedule B for Excess Layer 4.

 

6. “RPP Annual Minimum Premium” shall be defined as *******% of the RPP Annual
Deposit Premium per (5) above.

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Schedule B



--------------------------------------------------------------------------------

LOGO [g725400ex10_18logoa.jpg]

 

TRUST AGREEMENT

(a copy to be included)

 

LOGO [g725400ex10_18logob.jpg]

 

ARP-HCI-02-RPP-202-14

 

DOC: June 12, 2014

   Trust Agreement